          Case 4:16-cv-07387-JSW Document 161 Filed 09/17/20 Page 1 of 5



 1   MICHAEL J. SMIKUN (Admitted Pro Hac Vice)
     CALLAGY LAW, P.C.
 2   Mack Cali Centre II
     650 From Road – Suite 565
 3   Paramus, New Jersey 07652
     Telephone: (201)261-1700
 4   Facsimile: (201)621-6236
     E-mail: msmikun@callagylaw.com
 5
     [Additional counsel listed on signature page.]
 6
     Attorneys for Plaintiffs
 7   PARKRIDGE LIMITED AND MABEL MAK

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10   PARKRIDGE LIMITED, a Hong Kong                       Case No. 4:16-cv-07387-JSW
     corporation, by Mabel Mak, and MABEL MAK,
11   an individual,                                       PLAINTIFF/COUNTER-DEFENDANT
                                                          PARKRIDGE LIMITED’S RESPONSE
12                          Plaintiffs,                   TO DEFENDANT’S MOTION FOR
                                                          EXTENSION TO SERVE SUMMONS
13           v.
                                                          Hon. Jeffrey S. White
14   INDYZEN, INC., a California
     corporation, and PRAVEEN NARRA                       Date: ______________, 2020
15   KUMAR, an individual,                                Time: 9:00 a.m.
                                                          Dept.: Courtroom 5, 2nd Floor
16                          Defendants.
                                                          Amended Complaint Filed:     May 7, 2020
17

18   INDYZEN, INC., a California corporation,
19                          Counter-Plaintiffs,
20           v.
21   PARKRIDGE LIMITED, a Hong Kong
     corporation and RANDY DOBSON, an
22   individual,
23                          Counter-Defendants.
24

25

26
27

28
                                                      1                           Case No. 4:16-cv-07387-JSW
        PARKRIDGE’S RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO SERVE
                                       SUMMONS
             Case 4:16-cv-07387-JSW Document 161 Filed 09/17/20 Page 2 of 5



 1            Plaintiff/Counter-Defendant Parkridge Limited (“Parkridge”), by and through undersigned

 2   counsel, hereby responds in opposition to Defendant Indzyen, Inc.’s (“Indyzen”) Motion for Extension

 3   to Serve Summons. While an extension of time to serve is ordinarily appropriate, it is clear that, under

 4   these circumstances, there is no good cause to grant such an extension. Defendant’s claims against Mr.

 5   Dobson have already been dismissed, there is no legal basis for exercising personal jurisdiction over

 6   Mr. Dobson even if service is made, and Defendant has not established that it has actually engaged in

 7   reasonable attempts at service. The Motion should be denied.

 8                          MEMORANDUM OF POINTS AND AUTHORITIES

 9   I.       DEFENDANT’S MOTION SHOULD BE CONSIDERED MOOT BECAUSE ALL

10   CLAIMS AGAINST MR. DOBSON HAVE BEEN DISMISSED.

11            The Court should deny Defendant’s Motion on the grounds that it is moot. The Court has

12   dismissed all claims against Mr. Dobson and Defendant’s time to file an amended pleading has passed

13   without the filing of any such amendment. ECF 155. As Mr. Dobson has been dismissed, there is no

14   point or purpose to granting an extension to serve him with process. Defendant’s Motion is therefore

15   moot and should be denied.

16   II.      AN EXTENSION OF TIME TO SERVE WOULD BE FRUITLESS BECAUSE

17   DEFENDANT HAS FAILED TO DEMONSTRATE THAT THIS COURT CAN EXERCISE

18   PERSONAL JURISDICTION OVER MR. DOBSON.

19            Though the Court did not specify its reasons for granting Mr. Dobson’s Motion to Dismiss, it

20   is clear from the context of the Court’s order that it did not find that Defendant had established a basis
21   for the Court to exercise personal jurisdiction over Mr. Dobson. That is because the Court does not

22   have a basis for exercising personal jurisdiction over Mr. Dobson. Nor would service of process be

23   sufficient to invoke this Court’s personal jurisdiction.

24            As Mr. Dobson asserted in his Motion to Dismiss (ECF 136), there is no basis for personal

25   jurisdiction over Mr. Dobson. “General jurisdiction exists when a defendant is domiciled in the forum

26   state or his activities there are ‘substantial’ or ‘continuous and systematic.’” Panavision Int'l, L.P. v.
27   Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998), holding modified by Yahoo! Inc. v. La Ligue Contre Le

28   Racisme Et L'Antisemitisme, 433 F.3d 1199 (9th Cir. 2006). “Unless a defendant's contacts with a
                                                        2                            Case No. 4:16-cv-07387-JSW
           PARKRIDGE’S RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO SERVE
                                          SUMMONS
            Case 4:16-cv-07387-JSW Document 161 Filed 09/17/20 Page 3 of 5



 1   forum are so substantial, continuous, and systematic that the defendant can be deemed to be “present”

 2   in that forum for all purposes, a forum may exercise only “specific” jurisdiction—that is, jurisdiction

 3   based on the relationship between the defendant's forum contacts and the plaintiff's claim.” Yahoo! Inc.

 4   v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199, 1205 (9th Cir. 2006). “In this circuit,

 5   we analyze specific jurisdiction according to a three-prong test:

 6
                    (1) The non-resident defendant must purposefully direct his activities or
 7                  consummate some transaction with the forum or resident thereof; or
 8                  perform some act by which he purposefully avails himself of the
                    privilege of conducting activities in the forum, thereby invoking the
 9                  benefits and protections of its laws;
                    (2) the claim must be one which arises out of or relates to the defendant's
10                  forum-related activities; and
                    (3) the exercise of jurisdiction must comport with fair play and
11                  substantial justice, i.e. it must be reasonable.
12           Id, at 1205–06. As Indyzen has alleged, Dobson is “an individual of United States Citizenship,
13   currently residing in Vietnam…”, it is undisputed that Dobson does not reside within the forum state.
14   ECF 124, Counterclaims, ¶ 3. Any and all of Dobson’s activities directed into this forum, however,
15   were performed his official capacity as CEO of Parkridge, and, as a matter of law, those actions cannot
16   subject him to this Court’s personal jurisdiction. Colt Studio, Inc. v. Badpuppy Enter., 75 F. Supp. 2d
17   1104, 1111 (C.D. Cal. 1999).
18           While Defendant seeks to circumvent these limitations on the Court’s personal jurisdiction by
19   alleging alter ego theories, those theories have already been adjudicated in Mr. Dobson’s favor.
20   Defendant vigorously sought and obtained this Court’s confirmation of the Arbitration Award. That
21   award contains the specific factual findings of the arbitrator that Defendant had failed to submit
22   evidence which would be sufficient to establish any alter ego or other veil piercing theory. That issue
23   is now fully adjudicated and resolved. Thus, the only allegation which might have allowed the Court
24   to exercise personal jurisdiction over Mr. Dobson is not available to sustain Defendant’s claims.
25           As the Court does not and cannot have personal jurisdiction over Mr. Dobson, an extension of
26   time to effect service would be an exercise in futility. Defendant’s Motion should be denied.
27   III.    DEFENDANT HAS NOT BEEN DILIGENT IN SEEKING TO SERVE MR. DOBSON.
28           Defendant has indisputably not been diligent in attempting to serve Mr. Dobson, and for that
                                                       3                             Case No. 4:16-cv-07387-JSW
        PARKRIDGE’S RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO SERVE
                                       SUMMONS
           Case 4:16-cv-07387-JSW Document 161 Filed 09/17/20 Page 4 of 5



 1   reason should not be rewarded with additional time to serve. In an effort to feign diligence, Defendant

 2   offers the Declaration of Christopher Addy (“Mr. Addy’s Declaration”), one of Defendant’s counsel,

 3   which does not demonstrate that Defendant has taken reasonable efforts to secure service. While Mr.

 4   Addy’s Declaration states that his staff had “already begun attempts to locate and serve Dobson” before

 5   he sought an agreement to accept service, it does not actually identify when Defendant began making

 6   efforts to serve Mr. Dobson. ECF 159-1, ¶ 4.

 7          Defendant filed its Counter-Claims on May 7, 2020. Yet Defendant has not even claimed that

 8   it began taking any steps to serve Mr. Dobson. Indeed, the first date of any efforts at service stated by

 9   Mr. Addy is August 27, days before the service period was set to expire. ECF 159-1, ¶¶ 2-3. Even

10   giving credence to the representations that Defendant had attempted to obtain an agreement to accept

11   service for “over a month”, Mr. Addy’s Declaration still only supports the conclusion that Defendant

12   first began attempting to serve Mr. Dobson in mid to late July 2020, more than two months after filing

13   their Counter-Claims. Based on these representations alone, it is impossible to conclude that Defendant

14   has acted diligently in seeking to effect service. Such dilatory conduct does not justify the extension

15   Defendant requests, and so Defendant’s Motion should be denied.

16   IV.    CONCLUSION

17          The Court should deny Defendant’s Motion because there is simply no good basis for granting

18   it. Defendant’s claims against Mr. Dobson have already been dismissed, and Defendant has not

19   attempted to amend and show that the exercise of personal jurisdiction is proper. Defendant’s Motion

20   is therefore moot and should be denied on that basis. Furthermore, it is quite clear that there is no basis
21   for the exercise of personal jurisdiction over Mr. Dobson, and so Defendant’s Motion is seeks relief

22   that would be fruitless and result in a waste of time and resources. Defendant cannot establish a claim

23   against Mr. Dobson because any alter ego allegation has already been resolved against Defendant.

24   Therefore, Defendant cannot sustain any claims against Mr. Dobson in his individual capacity.

25          Finally, Defendant has failed to actually show that it has been diligent in seeking to serve Mr.

26   Dobson. It is readily apparent that Defendant did not even begin to attempt service until more than two
27   months after the filing of their Counter-Claims and after Mr. Dobson has filed a Motion to Dismiss

28   asserting lack of personal jurisdiction. Defendant’s failure to move forward with service should not be
                                                        4                             Case No. 4:16-cv-07387-JSW
        PARKRIDGE’S RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO SERVE
                                       SUMMONS
           Case 4:16-cv-07387-JSW Document 161 Filed 09/17/20 Page 5 of 5



 1   rewarded with additional time, particularly in light of the futility of the effort; this Court cannot exercise

 2   personal jurisdiction over Mr. Dobson even if service were completed. Therefore, the Court should

 3   deny Defendant’s Motion for Extension to Serve Summons.

 4   DATED: September 17, 2020                         CALLAGY LAW, P.C.

 5

 6                                                     By:
                                                              MICHAEL J. SMIKUN
 7

 8                                                     CONSTANCE J. YU (SBN 182704)
                                                       PUTTERMAN | YU LLP
 9
                                                       345 California Street, Suite 1160
10                                                     San Francisco, CA 94104-2626
                                                       Telephone: (415) 839-8779
11                                                     Facsimile: (415) 737-1363
                                                       E-mail: cyu@plylaw.com
12
                                                       Attorneys for Plaintiffs and Counter-Defendants
13                                                     PARKRIDGE LIMITED and MABEL MAK
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          5                             Case No. 4:16-cv-07387-JSW
        PARKRIDGE’S RESPONSE TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO SERVE
                                       SUMMONS
